        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 1 of 63




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


 INNOVATIVE FOUNDRY
 TECHNOLOGIES LLC,

              Plaintiff,

                      v.

 SEMICONDUCTOR MANUFACTURING
 INTERNATIONAL CORPORATION;
 SEMICONDUCTOR MANUFACTURING
 INTERNATIONAL (SHANGHAI)
 CORPORATION; SEMICONDUCTOR
 MANUFACTURING INTERNATIONAL
 (BEIJING) CORPORATION;
                                                C.A. No.: 6:19-CV-719-ADA
 SEMICONDUCTOR MANUFACTURING
 INTERNATIONAL (TIANJIN)
                                                JURY TRIAL DEMANDED
 CORPORATION; SEMICONDUCTOR
 MANUFACTURING INTERNATIONAL
 (BVI) CORPORATION;
 SEMICONDUCTOR MANUFACTURING
 NORTH CHINA (BEIJING)
 CORPORATION; SEMICONDUCTOR
 MANUFACTURING SOUTH CHINA
 CORPORATION; BROADCOM
 INCORPORATED; BROADCOM
 CORPORATION; CYPRESS
 SEMICONDUCTOR CORPORATION; and
 DISH NETWORK CORPORATION.

              Defendants.


          FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

      Innovative Foundry Technologies LLC (“IFT” or “Plaintiff”), brings this action for patent

infringement under 35 U.S.C. § 271 against Defendants Semiconductor Manufacturing

International Corporation (“SMIC”), Semiconductor Manufacturing International (Shanghai)

Corporation (“SMIC Shanghai”), Semiconductor Manufacturing International (Beijing)



                                            -1-
         Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 2 of 63




Corporation (“SMIC Beijing”), Semiconductor Manufacturing International (Tianjin) Corporation

(“SMIC Tianjin”), Semiconductor Manufacturing International (BVI) Corporation (“SMIC BVI”),

Semiconductor Manufacturing North China (Beijing) Corporation (“SMIC North China”),

Semiconductor Manufacturing South China Corporation (“SMIC South China”), Broadcom

Incorporated and Broadcom Corporation (collectively, “Broadcom”), Cypress Semiconductor

Corporation (“Cypress”), and DISH Network Corporation (“DISH Network”), (collectively,

“Defendants”) and alleges as follows:

                                         THE PARTIES

       1.      Plaintiff Innovative Foundry Technologies LLC is a Delaware corporation, and has

a principal place of business at 40 Pleasant Street, Suite 208, Portsmouth, NH 03801.

                                              SMIC

        2.     SMIC is a corporation organized under the laws of the Cayman Islands, with a

registered office at PO Box 2681, Cricket Square, Hutchins Drive, George Town, Grand Cayman

KY1-111, Cayman Islands, a “head office and place of business” at No. 18 Zhangjiang Road,

Pudong New Area, Shanghai 201203, People’s Republic of China, and a “place of business” at

Suite 3003 30th Floor, 9 Queen’s Road Central, Hong Kong. SMIC 2018 Annual Report at 7 (Apr.

29, 2019), available at https://www.smics.com/uploads/e_00981ar-20190425.pdf.

        3.     SMIC owns (directly or indirectly), and controls, its SMIC Shanghai, SMIC

Beijing, SMIC Tianjin, SMIC BVI, SMIC North China, and SMIC South China subsidiaries

(together, “Subsidiaries”). See, e.g., SMIC 2018 Annual Report at 165; SMIC Answer to Compl.,

¶ 7 (ECF No. 18), Lone Star Silicon Innovations LLC v. Semiconductor Mfg. Int’l Corp. et al.,

Case No. 2:16-cv-1276-JRG-RSP (E.D. Tex. Feb. 21, 2017).

        4.     SMIC, either itself and/or through the activities of its Subsidiaries, makes, uses,

sells, offers for sale, and/or imports throughout the United States, including within this District,


                                               -2-
         Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 3 of 63




products, such as semiconductor devices and integrated circuits, that infringe, or were

manufactured by processes that infringe, the Asserted Patents, defined below. SMIC’s customers

incorporate these products into downstream products that are made, used, sold, offered for sale,

and/or imported throughout the United States, including within this District. These downstream

products may include, but are not limited to, integrated circuits (including Broadcom and Cypress

integrated circuits, e.g., BCM43236 and BCM20702, and CYW20705B0KWFBG), set-top boxes,

wireless TV receivers (including DISH’s Hopper 3 and Hopper family of DVR products), and

various other products that include SMIC-made semiconductor devices and integrated circuits.

        5.     SMIC Shanghai is a corporation organized under the laws of the People’s Republic

of China with its principal place of business at No. 18 Zhanjiang Road, Pudong New Area,

Shanghai 201203, China.

        6.     SMIC Shanghai, either itself and/or through the activities of SMIC and its

Subsidiaries, makes, uses, sells, offers for sale, and/or imports throughout the United States,

including within this District, products, such as semiconductor devices and integrated circuits, that

infringe, or were manufactured by processes that infringe, the Asserted Patents, defined below.

SMIC Shanghai’s customers incorporate these products into downstream products that are made,

used, sold, offered for sale, and/or imported throughout the United States, including within this

District. These downstream products may include, but are not limited to, integrated circuits

(including Broadcom and Cypress integrated circuits, e.g., BCM43236 and BCM20702, and

CYW20705B0KWFBG), set-top boxes, wireless TV receivers (including DISH’s Hopper 3 and

Hopper family of DVR products), and various other products that include semiconductor devices

and/or integrated circuits made, sold, and/or imported by SMIC Shanghai, either itself and/or

through the activities of SMIC and its Subsidiaries.




                                                -3-
         Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 4 of 63




        7.     SMIC Beijing is a corporation organized under the laws of the People’s Republic

of China with its principal place of business at No. 18 Wenchang Avenue, Economic-Technical

Development Area, Beijing 100176, China.

        8.     SMIC Beijing, either itself and/or through the activities of SMIC and its

Subsidiaries, makes, uses, sells, offers for sale, and/or imports throughout the United States,

including within this District, products, such as semiconductor devices and integrated circuits, that

infringe, or were manufactured by processes that infringe, the Asserted Patents, defined below.

SMIC Beijing’s customers incorporate these products into downstream products that are made,

used, sold, offered for sale, and/or imported throughout the United States, including within this

District. These downstream products may include, but are not limited to, integrated circuits

(including Broadcom and Cypress integrated circuits, e.g., BCM43236 and BCM20702, and

CYW20705B0KWFBG), set-top boxes, wireless TV receivers (including DISH’s Hopper 3 and

Hopper family of DVR products), and various other products that include semiconductor devices

and/or integrated circuits made, sold, and/or imported by SMIC Beijing, either itself and/or

through the activities of SMIC and its Subsidiaries.

        9.     SMIC Tianjin is a corporation organized under the laws of the People’s Republic

of China with its principal place of business at No. 19 Xinghua Avenue, Xiqing Economic

Development Area, Tianjin 300385, China.

        10.    SMIC Tianjin, either itself and/or through the activities of SMIC and its

Subsidiaries, makes, uses, sells, offers for sale, and/or imports throughout the United States,

including within this District, products, such as semiconductor devices and integrated circuits, that

infringe, or were manufactured by processes that infringe, the Asserted Patents, defined below.

SMIC Tianjin’s customers incorporate these products into downstream products that are made,




                                                -4-
         Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 5 of 63




used, sold, offered for sale, and/or imported throughout the United States, including within this

District. These downstream products may include, but are not limited to, integrated circuits

(including Broadcom and Cypress integrated circuits, e.g., BCM43236 and BCM20702, and

CYW20705B0KWFBG), set-top boxes, wireless TV receivers (including DISH’s Hopper 3 and

Hopper family of DVR products), and various other products that include semiconductor devices

and/or integrated circuits made, sold, and/or imported by SMIC Tianjin, either itself and/or through

the activities of SMIC and its Subsidiaries.

         11.    SMIC BVI is a corporation organized under the laws of the British Virgin Islands

with its principal place of business in the British Virgin Islands.

         12.    SMIC BVI, either itself and/or through the activities of SMIC and its Subsidiaries,

makes, uses, sells, offers for sale, and/or imports throughout the United States, including within

this District, products, such as semiconductor devices and integrated circuits, that infringe, or were

manufactured by processes that infringe, the Asserted Patents, defined below. SMIC BVI’s

customers incorporate these products into downstream products that are made, used, sold, offered

for sale, and/or imported throughout the United States, including within this District. These

downstream products may include, but are not limited to, integrated circuits (including Broadcom

and Cypress integrated circuits, e.g., BCM43236 and BCM20702, and CYW20705B0KWFBG),

set-top boxes, wireless TV receivers (including DISH’s Hopper 3 and Hopper family of DVR

products), and various other products that include semiconductor devices and/or integrated circuits

made, sold, and/or imported by SMIC BVI, either itself and/or through the activities of SMIC and

its Subsidiaries.




                                                -5-
         Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 6 of 63




        13.     SMIC North China is a corporation organized under the laws of the People’s

Republic of China with its principal place of business at No. 19 Wenchang Avenue, Economic-

Technical Development Area, Beijing 100176, China.

        14.    SMIC North China, either itself and/or through the activities of SMIC and its

Subsidiaries, makes, uses, sells, offers for sale, and/or imports throughout the United States,

including within this District, products, such as semiconductor devices and integrated circuits, that

infringe, or were manufactured by processes that infringe, the Asserted Patents, defined below.

SMIC North China’s customers incorporate these products into downstream products that are

made, used, sold, offered for sale, and/or imported throughout the United States, including within

this District. These downstream products may include, but are not limited to, integrated circuits

(including Broadcom and Cypress integrated circuits, e.g., BCM43236 and BCM20702, and

CYW20705B0KWFBG), set-top boxes, wireless TV receivers (including DISH’s Hopper 3 and

Hopper family of DVR products), and various other products that include semiconductor devices

and/or integrated circuits made, sold, and/or imported by SMIC North China, either itself and/or

through the activities of SMIC and its Subsidiaries.

        15.    SMIC South China is a corporation organized under the laws of the People’s

Republic of China with its principal place of business at No. 18 Zhanjiang Road, Pudong New

Area, Shanghai 201203, China.

        16.    SMIC South China, either itself and/or through the activities of SMIC and its

Subsidiaries, makes, uses, sells, offers for sale, and/or imports throughout the United States,

including within this District, products, such as semiconductor devices and integrated circuits, that

infringe, or were manufactured by processes that infringe, the Asserted Patents, defined below.

SMIC South China’s customers incorporate these products into downstream products that are




                                                -6-
         Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 7 of 63




made, used, sold, offered for sale, and/or imported throughout the United States, including within

this District. These downstream products may include, but are not limited to, integrated circuits

(including Broadcom and Cypress integrated circuits, e.g., BCM43236 and BCM20702, and

CYW20705B0KWFBG), set-top boxes, wireless TV receivers (including DISH’s Hopper 3 and

Hopper family of DVR products), and various other products that include semiconductor devices

and/or integrated circuits made, sold, and/or imported by SMIC South China, either itself and/or

through the activities of SMIC and its Subsidiaries.

        17.    According to SMIC, it is “the largest advanced foundry in mainland China.” SMIC

2018 Annual Report at 1 (Apr. 29, 2019), available at https://www.smics.com/uploads/e_00981ar-

20190425.pdf. According to an article by Semiconductor Engineering, SMIC “is China’s largest

general-purpose commercial IC foundry.” Profile of Semiconductor Manufacturing International

Corp. (Oct. 19 2015), available at https://semiengineering.com/entities/semiconductor-

manufacturing-international-corp/. “Founded in 2000, [SMIC] focuses on logic, mixed-signal,

RF, MEMS and bulk CMOS” integrated circuits, manufactured at fabrication processes of various

nanomemter (nm) sizes. Id.

        18.    According to SMIC, SMIC’s “65 nanometer” fabrication process is one of its “key

process technology nodes[.]” SMIC 2018 Annual Report at 5 (Apr. 29, 2019), available at

https://www.smics.com/uploads/e_00981ar-20190425.pdf.

        19.    According to SMIC, in 2018, SMIC “continued to see new designs using both

specialty technology and advanced technology, in particular on 0.18µm, 0.11/0.13µm, 55/65nm,

40/45nm, 28nm and 14nm FinFET process technologies.” SMIC 2018 Annual Report at 13 (Apr.

29, 2019), available at https://www.smics.com/uploads/e_00981ar-20190425.pdf.




                                               -7-
          Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 8 of 63




         20.     SMIC refers to its 55/65nm technology (as well as its 90nm, 0.35µm 0.25µm

0.18µm 0.15µm, 0.11/0.13µm technologies) as “Mature Logic.”                     See SMIC Technology,

https://www.smics.com/en/site/technology (last accessed Dec. 18, 2019).

         21.     According to SMIC, in 2018, “[m]ature technology is still a key growth driver for

SMIC,” and SMIC “plan[s] to have multiple products ramping up this year, including power

management, memory, high-voltage LCD driver, CMOS image sensors, and fingerprint sensors.”

SMIC       2018       Annual     Report      at     15        (Apr.     29,     2019),       available    at

https://www.smics.com/uploads/e_00981ar-20190425.pdf.

         22.     According to SMIC, in 2018, its 55/65nm technology accounted for 22% of its

overall wafer sales for the year (representing an increase from 20% in 2017). SMIC 2018 Annual

Report at 9, 13 (Apr. 29, 2019), available at https://www.smics.com/uploads/e_00981ar-

20190425.pdf.

         23.     According to SMIC, as of the end of Q3 of 2019, its 55/65nm technology accounted

for 29.3% of its overall wafer sales for the quarter (representing an increase from 26.2% in Q2 of

2019).         SMIC   2018     Annual     Report   at    9,    13     (Apr.   29,   2019),    available   at

https://www.smics.com/uploads/e_00981ar-20190425.pdf.

                                               Broadcom

         24.     Broadcom Incorporated is a Delaware corporation with its principal place of

business and registered office at 1320 Ridder Park Dr., San Jose, California 95131, and has as its

wholly owned U.S. subsidiary Broadcom Corporation.

         25.     Broadcom Incorporated, either itself and/or through the activities of its subsidiaries,

makes, uses, sells, offers for sale, and/or imports throughout the United States, including within

this District, products, such as semiconductor devices and integrated circuits (including Broadcom

BCM43236 and BCM20702), that infringe, or were manufactured by processes that infringe, the


                                                   -8-
         Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 9 of 63




Asserted Patents, defined below. Broadcom Incorporated’s customers incorporate these products

into downstream products that are made, used, sold, offered for sale, and/or imported throughout

the United States, including within this District. These downstream products may include, but are

not limited to, integrated circuits, set-top boxes, wireless TV receivers (including DISH Hopper 3

and DISH’s Hopper family of DVR products), and various other products that include

semiconductor devices and integrated circuits.

       26.     Broadcom Corporation is a California corporation with its principal place of

business and registered office at 1320 Ridder Park Dr., San Jose, California 95131. Broadcom

Corporation provides sales, research, and development support in North America for its ultimate

parent, Broadcom Incorporated. Broadcom Corporation makes, uses, sells, offers for sale, and/or

imports throughout the United States, including within this District, products, such as

semiconductor devices and integrated circuits (including Broadcom BCM43236 and BCM20702),

that infringe the Asserted Patents. Broadcom Corporation’s customers incorporate these products

into downstream products that are made, used, sold, offered for sale, and/or imported throughout

the United States, including within this District. These downstream products may include, but are

not limited to, integrated circuits, set-top boxes, wireless TV receivers (including DISH Hopper 3

and DISH’s Hopper family of DVR products), and various other products that include

semiconductor devices and integrated circuits.

       27.     Broadcom is a company based in the United States. According to SMIC’s 2018

Annual Report, 40% of SMIC’s sales in 2017, and 32% of SMIC’s sales in 2018, were to customers

based in North America. SMIC 2018 Annual Report at 9, 13 (Apr. 29, 2019), available at

https://www.smics.com/uploads/e_00981ar-20190425.pdf.




                                                 -9-
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 10 of 63




       28.      In 2018, SMIC’s “five largest customers, as a group,” accounted for approximately

46.2% of SMIC’s total overall sales. Id. at 93.

       29.      According to an article by Semiconductor Engineering, three of SMIC’s “[t]op

customers” include “Qualcomm, Broadcom, and Texas Instruments.” Profile of Semiconductor

Manufacturing        International     Corp.        (Oct.       19        2015),       available      at

https://semiengineering.com/entities/semiconductor-manufacturing-international-corp/.

       30.      According to Broadcom’s 2018 Annual Report, “[t]he majority of [Broadcom’s]

front-end    wafer    manufacturing    operations       is   outsourced     to     external   foundries,

including…Semiconductor Manufacturing International Corporation…” Broadcom 2018 10-K at

8 (Dec. 21, 2018), available at https://investors.broadcom.com/static-files/e6231f8d-76e3-422e-

b647-931b3794d2cc.

       31.      According to a Product Change Notification document describing the transition of

Broadcom marketing part numbers to Cypress Inc. marketing part numbers for certain IoT

(“internet of things”) products, wherein “[a]ll qualification and reliability documentation related

to the current Broadcom marketing part numbers is unchanged, as there is no change to the form,

fit, or function of the new Cypress marketing part numbers[,]” Broadcom has used and/or uses the

first letter of the second row of characters from the bottom on the marking on its chips to denote

“FAB Foundry Code.”




                                               - 10 -
          Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 11 of 63




Product               Change              Notification,           available            at

https://www.mouser.com/PCN/Cypress_Semiconductor_PCN165005.pdf        (Dec.   19,   2016)

(highlighted annotations added).


       32.     According to a Cypress Semiconductor Reliability Qualification Report, the

Broadcom BCM20702 chip is manufactured by “Fab” called “SMIC-B1” according to the

fabrication “Process” of the “65NM LP” technology node, which, on information and belief,

corresponds to a SMIC 65nm feature size technology node.




                                           - 11 -
          Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 12 of 63




Semiconductor          Reliability      Qualification       Report,        available        at

https://www.cypress.com/file/337091/download at 2 (Dec. 15, 2016) (highlighted annotations

added).


          33.   According to a photograph of a BCM20702 chip from Wikimedia Commons, the

Broadcom BCM20702 chip is marked as having a second-from-bottom row of characters

beginning with “H” – which on information and belief denotes a fab operated by SMIC and/or its

Subsidiaries.




                                            - 12 -
         Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 13 of 63




File:Broadcom          BCM92070MD           –        BCM20702-2427,       available      at

https://commons.wikimedia.org/wiki/File:Broadcom_BCM92070MD_-_BCM20702-2427.jpg

(Sept.         22,    2016);      Product       Change    Notification,    available     at

https://www.mouser.com/PCN/Cypress_Semiconductor_PCN165005.pdf (Dec. 19, 2016).


         34.     According to photographs from Abovelike.com, the Broadcom BCM43236 chip is

marked as having a second-from-bottom row of characters beginning with “H” – which on

information and belief denotes a fab operated by SMIC.




                                            - 13 -
       Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 14 of 63




DNUB-AT1 (236B) 2.4/5G wifi 802.11a/b/g/n 300M Dual Band 2×2 USB Dongle BCM43236,

available at https://abovelike.com/product/dnub-at1-236b-2-4-5g-wifi-802-11a-b-g-n-300m-dual-

band-2x2-usb-dongle-bcm43236/ (last accessed Dec. 16, 2019).


       35.    According to a Cypress Semiconductor Reliability Qualification Report, the

Broadcom BCM43236 chip is manufactured by “Fab” called “SMIC-B1” according to the

fabrication “Process” of the “65NM LP” technology node, which, on information and belief,

corresponds to a SMIC 65nm feature size technology node.




                                           - 14 -
          Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 15 of 63




Cypress         Semiconductor      Reliability        Qualification   Report,    available     at

https://www.cypress.com/file/339466/download at 2 (Jan. 5, 2017) (highlighted annotations

added).

                                                 Cypress

          36.    Cypress Semiconductor Corporation (“Cypress”) is a Delaware corporation with its

principal places of business and registered office at 198 Champion Court, San Jose, California

95134-1709.

          37.    In April 2016, Cypress Semiconductor Corporation “acquire[d] Broadcom’s

Wireless Internet of Things (IoT) business and related assets…[including] Broadcom’s Wi-Fi,

Bluetooth and Zigbee IoT product lines and intellectual property, along with its WICED brand and

developer ecosystem[, and including] Broadcom’s IoT business unit, which employs

approximately 430 people worldwide, [and] generated $189 million in revenue” from April 2015




                                                  - 15 -
         Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 16 of 63




to April 2016. See https://www.cypress.com/news/cypress-acquire-broadcom-s-wireless-internet-

things-business-0 (last accessed Dec. 17. 2019).

         38.   Cypress, either itself and/or through the activities of its subsidiaries, makes, uses,

sells, offers for sale, and/or imports throughout the United States, including within this District,

products, such as semiconductor devices and integrated circuits (including Broadcom/Cypress

BCM43236, BCM20702, and CYW20705B0KWFBG), that infringe, or were manufactured by

processes that infringe, the Asserted Patents, defined below. Cypress’s customers incorporate

these products into downstream products that are made, used, sold, offered for sale, and/or

imported throughout the United States, including within this District. These downstream products

may include, but are not limited to, integrated circuits, set-top boxes, wireless TV receivers

(including DISH Hopper 3 and DISH’s Hopper family of DVR products), and various other

products that include semiconductor devices and integrated circuits.

         39.   According to a Cypress Semiconductor Reliability Qualification Report, the

Broadcom/Cypress BCM20702 chip is manufactured by “Fab” called “SMIC-B1” according to

the fabrication “Process” of the “65NM LP” technology node, which, on information and belief,

corresponds to a SMIC 65nm feature size technology node.                Semiconductor Reliability

Qualification Report, available at https://www.cypress.com/file/337091/download at 2 (Dec. 15,

2016).

         40.   According to a Cypress Semiconductor Reliability Qualification Report, the

Broadcom/Cypress BCM43236 chip is manufactured by “Fab” called “SMIC-B1” according to

the fabrication “Process” of the “65NM LP” technology node, which, on information and belief,

corresponds to a SMIC 65nm feature size technology node. Cypress Semiconductor Reliability




                                               - 16 -
         Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 17 of 63




Qualification Report, available at https://www.cypress.com/file/339466/download at 2 (Jan. 5,

2017).

         41.   According to a Product Change Notification document describing the transition of

Broadcom marketing part numbers to Cypress marketing part numbers for certain IoT (“internet

of things”) products, wherein “[a]ll qualification and reliability documentation related to the

current Broadcom marketing part numbers is unchanged, as there is no change to the form, fit, or

function of the new Cypress marketing part numbers[,]” the “new Cypress marketing part numbers

will include a prefix of ‘CYW’, replacing the current prefix of ‘BCM’. The example below shows

the current Broadcom marketing part number marking and the new Cypress marketing part number

marking format.”




                                             - 17 -
          Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 18 of 63




Product                Change                    Notification,           available                  at

https://www.mouser.com/PCN/Cypress_Semiconductor_PCN165005.pdf                  (Dec.    19,     2016)

(highlighted annotations added).


          42.    According to a Cypress Semiconductor Reliability Qualification Report, the

Broadcom/Cypress BCM20705B0KWFBG / CYW20705B0KWFBG chip is manufactured by

“Fab” called “SMIC-B1” according to the fabrication “Process” of the “65NM LP” technology

node, which, on information and belief, corresponds to a SMIC 65nm feature size technology node.




Cypress         Semiconductor      Reliability        Qualification   Report,        available      at

https://www.cypress.com/file/337091/download at 3 (Dec. 15, 2016) (highlighted annotations

added).




                                                  - 18 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 19 of 63




                                          DISH Network

       43.     DISH Network Corporation (“DISH Network”) is a Nevada corporation with its

principal place of business at 9601 South Meridian Boulevard, Englewood, Colorado and a

registered address at PO Box 6655, Englewood, CO 80155, United States.

       44.     DISH Network, either itself and/or through the activities of its subsidiaries,

affiliates, or intermediaries (including distributors, retailers, and others), makes, has made, uses,

sells, offers for sale, imports, and/or has imported throughout the United States, including within

this District, products, such as set-top boxes and wireless TV receivers (including DISH Hopper 3

and DISH’s Hopper family of DVR products) containing semiconductor devices, that infringe, or

were manufactured by processes that infringe, the Asserted Patents, defined below.

       45.     DISH Network incorporates Broadcom and Cypress chips into its products. For

example, according to a Broadcom press release, DISH Network’s Super Joey is “a companion

set-top box based on Broadcom’s BCM7346 processor.” Sarah Murry, “DISH's Super Joey, with

Broadcom Satellite Chip Inside, Gets CES Applause,” (Jan. 16, 2014), available at

https://www.broadcom.com/blog/dishs-super-joey-with-broadcom-satellite-chip-inside-gets-ces-

a.

       46.     Also for example, according to a DISH Hopper 3 DVR System ordered on

December 12, 2019, the purchased DISH Hopper 3 DVR System was labeled as “Made in India.”




                                               - 19 -
Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 20 of 63




                             - 20 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 21 of 63




       47.    Also for example, the purchased DISH Hopper 3 DVR System incorporates

Broadcom and Cypress integrated circuits, e.g., BCM43236 and CYW20705B0KWFBG, which

on information and belief are each manufactured by a fab operated by SMIC at a 65nm technology

node fabrication process.




                                            - 21 -
Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 22 of 63




                             - 22 -
         Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 23 of 63




See bottom image (top left-center chip inscribed as “CYW20705B0KWFBG 918 306 CHI DC”,

and bottom right-center chip inscribed as “Broadcom BCM43236BKMLG HE1909 P21 492-03

3 W”).


                                 THE ASSERTED PATENTS

         48.   United States Patent No. 6,580,122 (“the ’122 Patent”), entitled “Transistor Device

Having an Enhanced Width Dimension and a Method of Making Same,” issued on June 17, 2003,

to inventors Derick J. Wristers, Jon D. Cheek, and John G. Pellerin. The ’122 Patent expires on

March 20, 2021. The ’122 Patent issued from U.S. Patent App. Ser. No. 09/812,521, filed on

March 20, 2001.

         49.   United States Patent No. 6,806,126 (“the ’126 Patent”), entitled “Method of

Manufacturing a Semiconductor Component,” issued on October 19, 2004, to inventors Scott

Luning, Karsten Wieczorek, and Thorsten Kammler. The ’126 Patent expires on September 20,



                                              - 23 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 24 of 63




2022. The ’126 Patent issued from U.S. Patent App. Ser. No. 10/236,200, filed on September 6,

2002.

        50.    United States Patent No. 6,933,620 (“the ’620 Patent”), entitled “Semiconductor

Component and Method of Manufacture,” issued on August 23, 2005 to inventors Scott Luning,

Karsten Wieczorek, and Thorsten Kammler. The ’620 Patent expires on September 6, 2022. The

’620 Patent issued from U.S. Patent App. Ser. No. 10/915,638, filed on August 9, 2004, and was

previously published as U.S. Patent Pub. No. 2005/0009285 on January 13, 2005. The ’620 Patent

claims the benefit of priority to, and is a divisional of, U.S. Patent App. No. 10/236,200, filed on

September 6, 2002, now U.S. Patent No. 6,806,126.

        51.    United States Patent No. 7,009,226 (“the ’226 Patent”), entitled “In-Situ

Nitride/Oxynitride Processing with Reduced Deposition Surface Pattern Sensitivity,” issued on

March 7, 2006 to inventor Sey-Ping Sun. The ’226 Patent expires on July 12, 2024. The ’226

Patent issued from U.S. Patent App. Ser. No. 10/887,836, filed on July 12, 2004.

        52.    By way of assignment, IFT owns all rights, title, and interest to the ’122 Patent, the

’126 Patent, the ’620 Patent, and the ’226 Patent (collectively, the “Asserted Patents”).

        53.    The Asserted Patents are each valid and enforceable.

                                JURISDICTION AND VENUE

        54.    This action arises under the Patent Act, 35 U.S.C. § 1 et seq.

        55.    Subject matter jurisdiction is proper in this Court under 28 U.S.C. §§ 1331 and

1338(a).

                                              SMIC

        56.    Venue in this District is proper under 28 U.S.C. § 1391(c)(3) and 28 U.S.C.

§ 1400(b) with respect to SMIC. SMIC and its Subsidiaries are not residents of the United States

and may be sued in this District, because suits against foreign entities are proper in any judicial


                                               - 24 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 25 of 63




district where they are subject to personal jurisdiction. Defendants SMIC and its Subsidiaries have

committed acts of patent infringement in this District.

       57.     This Court has personal jurisdiction over SMIC and its Subsidiaries. SMIC and its

Subsidiaries have conducted and do conduct business within the State of Texas. SMIC and its

Subsidiaries, directly or through their subsidiaries or intermediaries (including distributors,

retailers, and others), ship, distribute, make, use, offer for sale, sell, import, and/or advertise

(including by providing interactive web pages) products and/or services in the United States and

the Western District of Texas and/or contribute to and actively induce customers to ship, distribute,

make, use, offer for sale, sell, import, and/or advertise (including the provision of interactive web

pages) infringing products and/or services in the United States and the Western District of Texas.

       58.     SMIC and its Subsidiaries, directly and through their subsidiaries or intermediaries

(including distributors, retailers, and others), have purposefully and voluntarily placed one or more

infringing products and/or services, as described below, into the stream of commerce with the

expectation that those products will be purchased and used by customers and/or consumers in the

Western District of Texas. These infringing products and/or services have been and continue to

be made, used, sold, offered for sale, purchased, and/or imported by customers and/or consumers

in the Western District of Texas.

       59.     On information and belief, SMIC and its Subsidiaries have also placed integrated

circuits using SMIC process node technology and products containing these integrated circuits (the

“Accused Products”) into the stream of commerce by shipping Accused Products into Texas,

shipping Accused Products knowing that those products would be shipped into Texas, and/or

shipping Accused Products knowing that these Accused Products would be incorporated into other

Accused Products that would be shipped into Texas. For example, the Subsidiaries have alleged




                                               - 25 -
         Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 26 of 63




in a complaint that the Accused Products in this action, i.e., the “Texas Accused Products,” are

“manufactured by SMIC Manufacturing Companies [i.e., the “SMIC family of entities,” SMIC

Shanghai, SMIC Beijing, SMIC Tianjin, SMIC North China, and SMIC South China].” See, e.g.,

SMIC, Americas et al. v. Innovative Foundry Techs., Case No. 3:20-cv-02256, (ECF No. 1),

Compl., ¶¶ 10-13, 16 (Apr. 2, 2020). In addition, the Subsidiaries coordinate with SMIC, Americas

to sell “the Texas Accused Products to various customers in the United States[,]” including to

customers in Texas. Id.

         60.   Also, for example, in 2017, SMIC, either alone or in conjunction with its

Subsidiaries, sponsored and displayed a booth, podium, and presentation area at DAC 2017, at the

Austin           Convention             Center               in        Austin,            Texas.

https://www.artsolutemediagroup.com/index.php/k2/exhibits/item/542-dac-2017-austin-

convention-center-austin-tx (last accessed Dec. 18, 2019).

         61.   Also for example, “[t]he SMIC Multi-Project Wafer (MPW) program provides

customers a cost-effective prototyping service by enabling multiple customers and projects to

share common masks and engineering wafers.” SMIC Multi-Project Wafer Service, available at

https://www.smics.com/en/site/multi_project (last accessed Dec. 16, 2019).

         62.   According to SMIC, its “MPW schedule information, seat reservation, service

request and tape-out can be done conveniently in the SMIC Now system.” SMIC Multi-Project

Wafer Service, available at https://www.smics.com/en/site/multi_project (last accessed Dec. 16,

2019).

         63.   According to SMIC, “SMIC Now (Networked-service on web) provides our

customers 24/7 online access to all the information needed to conduct a business with SMIC.”




                                              - 26 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 27 of 63




SMIC Your Online Service, available at https://service.smics.com/globallogin/SSLLogin.action

(last accessed Dec. 16, 2019) (bold in original).

       64.     According to SMIC, the SMIC Now website has a “Contact Us” link with an

“Americas” option under the “Please select a region” dropdown menu for customers. SMIC

Contact Us, http://www.smics.com/en/site/about_contact (last accessed Dec. 16, 2019).

       65.     On information and belief, through SMIC’s multi-project wafer (“MPW”) services,

SMIC offers and/or provides customized Accused Products to customers for purchase and/or

testing, including customers in Texas. On information and belief, SMIC ships wafers directly to

the customers of its Shuttle MPW service and/or has knowledge of the final shipping address for

customers of its MPW service, including customers in Texas. See SMIC MPW Shuttle Schedule,

available                                                                                       at

http://www.icisc.cn/module/download/downfile.jsp?classid=0&filename=a076393c7a9c4c4188b

f07bae3169ba4.pdf (uploaded on Jan. 21, 2019).

       66.     According to SMIC, in 2018, its sales in the United States accounted for 32% of its

overall sales for the year.     SMIC 2018 Annual Report at 9 (Apr. 29, 2019), available at

https://www.smics.com/uploads/e_00981ar-20190425.pdf. Also, for example, according to Bill

of Lading number ATXFATJU17070019, on August 10, 2017, SMIC, itself or in conjunction with

Microchip Technology of Chandler, Arizona, imported into the United States, through the port of

Los Angeles, one container containing the description “MASK” from Hsinkang, People’s Republic

of China.

       67.     SMIC has 15 employees in the United States, at least as of the end of 2018. SMIC

2018        Annual     Report       at     84       (Apr.    29,     2019),      available      at

https://www.smics.com/uploads/e_00981ar-20190425.pdf.




                                                - 27 -
         Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 28 of 63




         68.    On information and belief, SMIC and/or its Subsidiaries interact with customers in

Texas, including through visits to customer sites in Texas. Through these interactions and visits,

SMIC directly infringes the Asserted Patents. SMIC and/or its Subsidiaries also interact with

customers who sell the Accused Products into Texas, knowing that these customers will sell the

Accused Products into Texas, either directly or through intermediaries.


         69.    For example, at least one Assistant Director of SMIC is located in Austin, Texas.

See   LinkedIn     profile   of   SMIC     Assistant    Director    Dave    Lewis,    available    at

https://www.linkedin.com/in/davidbrynlewis/.

         70.    Also, one of SMIC’s three “[t]op customers,” according to Semiconductor

Engineering, is “Broadcom,” which has at least one permanent location in Austin, Texas. Profile

of Semiconductor Manufacturing International Corp. (Oct. 19 2015), available at

https://semiengineering.com/entities/semiconductor-manufacturing-international-corp/;

https://www.broadcom.com/company/contact#locations.

         71.    Also, one of SMIC’s wholly-owned subsidiaries, SMIC, Americas, is

headquartered in the United States and is in the business of “[p]rovision of marketing related

activities.” SMIC 2018 Annual Report at 165 (Apr. 29, 2019).

         72.    At least one director of SMIC subsidiary “SMIC Americas” is located in Austin,

Texas.     See LinkedIn profile of SMIC Americas Director Warren He, available at

https://www.linkedin.com/in/warren-he-98709a1/.

         73.    SMIC and its Subsidiaries have minimum contacts with this District such that the

maintenance of this action within this District would not offend traditional notions of fair play and

substantial justice.   Thus, the Court therefore has personal jurisdiction over SMIC and its

Subsidiaries.



                                               - 28 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 29 of 63




                                             Broadcom

        74.     Venue in this District is proper under 28 U.S.C. §§ 1391(b), (c) and 28 U.S.C. §

1400(b) with respect to Broadcom Incorporated and Broadcom Corporation because: (i)

Defendants Broadcom Incorporated and Broadcom Corporation have done and continue to do

business in this District; (ii) Defendants Broadcom Incorporated and Broadcom Corporation have

committed and continue to commit acts of infringement in this District; and (iii) Defendants

Broadcom Incorporated and Broadcom Corporation have a regular and established place of

business in this District.

        75.     Venue is proper in this district under 28 U.S.C. § 1400(b) because Defendants

Broadcom Incorporated and Broadcom Corporation have a regular and established place of

business in this district and have committed acts of infringement in this district.

        76.     Broadcom Incorporated has a permanent office location at 2901 Via Fortuna Drive,

Suite 400, Floor 4, Terrace 6, Austin, Texas 78746, which is located in Travis County and within

this district. See https://www.broadcom.com/company/contact#locations. Broadcom Corporation

has a permanent office location at 2901 Via Fortuna Drive, Suite 400, Floor 4, Terrace 6, Austin,

Texas 78746, which is located in Travis County and within this district.                     See

https://www.broadcom.com/company/contact#locations (noting on its Locations page that “[t]he

term ‘Broadcom’ refers to Broadcom Inc. and/or its subsidiaries”).

        77.     On information and belief, Broadcom Corporation also has a location at 9430

Research Boulevard, Austin, TX 78759.          See https://www.manta.com/c/mbdc2yg/broadcom-

corporation.

        78.     Defendants Broadcom Incorporated and Broadcom Corporation employ full-time

personnel such as sales personnel and engineers in this district, including in Austin, Texas.

Defendants Broadcom Incorporated and Broadcom Corporation have also committed acts of


                                                - 29 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 30 of 63




infringement in this district by commercializing, marketing, selling, distributing, testing, and

servicing certain Accused Products.

       79.     This Court has personal jurisdiction over Broadcom. Broadcom has conducted and

do conduct business within the State of Texas.            Broadcom Incorporated and Broadcom

Corporation, directly or through subsidiaries or intermediaries (including distributors, retailers,

and others), ship, distribute, make, use, offer for sale, sell, import, and/or advertise (including by

providing interactive web pages) their products and/or services in the United States and the

Western District of Texas and/or contribute to and actively induce their customers to ship,

distribute, make, use, offer for sale, sell, import, and/or advertise (including the provision of

interactive web pages) infringing products and/or services in the United States and the Western

District of Texas. Broadcom, directly and through subsidiaries or intermediaries (including

distributors, retailers, and others), has purposefully and voluntarily placed one or more of its

infringing products and/or services, as described below, into the stream of commerce with the

expectation that those products will be purchased and used by customers and/or consumers in the

Western District of Texas. These infringing products and/or services have been and continue to

be made, used, sold, offered for sale, purchased, and/or imported by customers and/or consumers

in the Western District of Texas. Broadcom has committed acts of patent infringement within the

Western District of Texas.

       80.     On information and belief, Broadcom has also placed integrated circuits

incorporating semiconductor products which infringe, and products containing these integrated

circuits (the “Accused Products”) into the stream of commerce by shipping Accused Products into

Texas, shipping Accused Products knowing that those products would be shipped into Texas,

and/or shipping Accused Products knowing that these Accused Products would be incorporated




                                                - 30 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 31 of 63




into other Accused Products that would be shipped into Texas. Plaintiff’s claims arise out of and

relate to Broadcom’s acts of infringement and/or inducement of infringement in this District, and

because the exercise of jurisdiction by this Court over the Broadcom Defendants in this action

would be reasonable.

       81.     On information and belief, Broadcom interacts with customers in Texas, including

through visits to customer sites in Texas. Through these interactions and visits, Broadcom directly

infringe the Asserted Patents. Broadcom also interacts with customers who sell the Accused

Products into Texas, knowing that these customers will sell the Accused Products into Texas,

either directly or through intermediaries.

       82.     Broadcom has minimum contacts with this District such that the maintenance of

this action within this District would not offend traditional notions of fair play and substantial

justice. Thus, the Court therefore has both general and specific personal jurisdiction over

Broadcom.

                                               Cypress

       83.     Venue in this District is proper under 28 U.S.C. §§ 1391(b), (c) and 28 U.S.C. §

1400(b) with respect to Cypress Semiconductor Corporation because: (i) Defendant Cypress has

done and continues to do business in this District; (ii) Defendant Cypress has committed and

continue to commit acts of infringement in this District; and (iii) Defendant Cypress has a regular

and established place of business in this District.

       84.     Cypress has a sales office location at 5204 E. Ben White Blvd., Austin, TX 78741

and,   which     is    located   in   Travis    County   and    within    this   district.     See

https://www.cypress.com/about-us/sales-offices/north-america (last accessed Dec. 17, 2019).

       85.     Cypress also has a sales office location at “O’Donnell Associates Southwest - Texas

(El Paso only), 300 Thunderbird Drive, Suite 18, El Paso, TX 79912,” which is located in El Paso


                                                - 31 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 32 of 63




County and within this district.       See https://www.cypress.com/about-us/sales-offices/north-

america (last accessed Dec. 17, 2019).

       86.     On information and belief, Cypress also has a location at 9442 N. Capital of Texas

Hwy, Austin, TX 78759, which is located in Travis County and within this district.                 See

https://www.yellowpages.com/austin-tx/mip/cypress-semiconductor-4641479 (last accessed Dec.

17, 2019).

       87.     Cypress employs full-time personnel such as sales personnel in this district,

including in Austin, Texas. Cypress has also committed acts of infringement in this district by

commercializing, marketing, selling, distributing, testing, and servicing certain Accused Products.

       88.     This Court has personal jurisdiction over Cypress. Cypress has conducted and does

conduct business within the State of Texas.          Cypress, directly or through subsidiaries or

intermediaries (including distributors, retailers, and others), ships, distributes, makes, uses, offers

for sale, sells, imports, and/or advertises (including by providing interactive web pages) its

products and/or services in the United States and the Western District of Texas and/or contributes

to and actively induces its customers to ship, distribute, make, use, offer for sale, sell, import,

and/or advertise (including the provision of interactive web pages) infringing products and/or

services in the United States and the Western District of Texas. Defendant Cypress, directly and

through subsidiaries or intermediaries (including distributors, retailers, and others), has

purposefully and voluntarily placed one or more of its infringing products and/or services, as

described below, into the stream of commerce with the expectation that those products will be

purchased and used by customers and/or consumers in the Western District of Texas. These

infringing products and/or services have been and continue to be made, used, sold, offered for sale,




                                                - 32 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 33 of 63




purchased, and/or imported by customers and/or consumers in the Western District of Texas.

Cypress has committed acts of patent infringement within the Western District of Texas.

       89.     On information and belief, Cypress has also placed integrated circuits incorporating

semiconductor products which infringe, and products containing these integrated circuits (the

“Accused Products”) into the stream of commerce by shipping Accused Products into Texas,

shipping Accused Products knowing that those products would be shipped into Texas, and/or

shipping Accused Products knowing that these Accused Products would be incorporated into other

Accused Products that would be shipped into Texas. Plaintiff’s claims arise out of and relate to

Defendants’ acts of infringement and/or inducement of infringement in this District, and because

the exercise of jurisdiction by this Court over Cypress in this action would be reasonable.

       90.     On information and belief, Cypress interacts with customers in Texas, including

through visits to customer sites in Texas. Through these interactions and visits, Cypress directly

infringes the Asserted Patents. Cypress also interacts with customers who sell the Accused

Products into Texas, knowing that these customers will sell the Accused Products into Texas,

either directly or through intermediaries.

       91.     Cypress has minimum contacts with this District such that the maintenance of this

action within this District would not offend traditional notions of fair play and substantial justice.

Thus, the Court therefore has both general and specific personal jurisdiction over Defendant

Cypress.




                                                - 33 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 34 of 63




                                           DISH Network

       92.     Venue in this District is proper under 28 U.S.C. §§ 1391(b), (c), and 28 U.S.C.

§ 1400(b) with respect to DISH Network. DISH Network is registered for the right to transact

business in Texas and has a Texas taxpayer number (18803369976).

       93.     DISH Network owns and maintains regular and established physical places of

business within this judicial district, including but not limited to: (i) a customer call center,

warehouse, service, and remanufacturing center located at 1285 Joe Battle Blvd., Suite A, El Paso,

Texas 79936; (ii) a micro digital broadcast operations center near Mustang Ridge, Texas; and (iii)

a regional digital broadcast operations center near New Braunfels, Texas. See DISH 2018 Annual

Report at 62 (Feb. 13, 2019), available at https://dish.gcs-web.com/static-files/1500d9f6-3b27-

4e59-b4a0-d7f3257cb992;       see   also    DISH        Network   Careers   page,    available    at

https://questionnaire1-dish.icims.com/jobs/48502/electrician/job (job post for Electrician “at

[DISH Network’s] New Braunfels, TX facility”).

       94.     This Court has personal jurisdiction over DISH Network. DISH Network has

conducted and does conduct business within this District. DISH Network, directly or through

subsidiaries, affiliates, or intermediaries (including distributors, retailers, and others), ships,

distributes, makes, has made, uses, offers for sale, sells, imports, has imported, and/or advertises

(including by providing interactive web pages) its products and/or services in the United States

and this District, and/or contributes to and actively induces others to ship, distribute, make, use,

offer for sale, sell, import, and/or advertise (including the provision of interactive web pages)

infringing products (including its wireless TV receivers, including DISH Hopper 3 and DISH’s

Hopper family of DVR products) and/or services in the United States and this District. See, e.g.,

https://www.dish.com/availability/tx/austin (advertising TV packages in Austin, Texas, including




                                               - 34 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 35 of 63




offerings for “Hopper Duo for qualifying customers[,] Hopper, Hopper w/Sling or Hopper 3

$5/mo. More” (emphasis added)) (last accessed Dec. 19, 2019).

       95.     DISH Network, directly and through subsidiaries, affiliates, or intermediaries

(including distributors, retailers, and others), has purposefully and voluntarily placed one or more

of its infringing products (including its wireless TV receivers, including DISH Hopper 3 and

DISH’s Hopper family of DVR products) and/or services, as described below, into the stream of

commerce with the expectation that those products will be purchased and used by customers and/or

consumers in this District. These infringing products and/or services have been and continue to

be made, used, sold, offered for sale, purchased, and/or imported by customers and/or consumers

in this District. DISH Network has committed acts of patent infringement within this District.

Plaintiffs’ claims arise out of and relate to DISH Network’s acts of infringement and/or

inducement of infringement in this District, and because the exercise of jurisdiction by this Court

over DISH Network in this action would be reasonable.

       96.     DISH Network has minimum contacts with this District such that the maintenance

of this action within this District would not offend traditional notions of fair play and substantial

justice. Thus, the Court therefore has both general and specific personal jurisdiction over DISH

Network.

                                            JOINDER

       97.     Joinder of Defendants is proper under 35 U.S.C. § 299. The allegations of patent

infringement contained herein arise out of the same series of transactions or occurrences relating

to the importing (or having imported) into the United States and/or making (or having made), using

(or inducing the use of), selling, or offering for sale within the United States, the same Accused

Products, including Broadcom’s, Cypress’s, and/or DISH Network’s products incorporating




                                               - 35 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 36 of 63




semiconductor devices fabricated by SMIC and/or its Subsidiaries at various fabrication process

technology node feature sizes, e.g., but not limited to, 65nm.

       98.     Examples of these products include, but are not limited to, DISH Networks’ TV

receivers, including DISH Hopper 3 and DISH’s Hopper family of DVR products, which on

information and belief contain Broadcom and Cypress integrated circuits, e.g., BCM43236 and

CYW20705B0KWFBG, which on information and belief are or have been manufactured

according to an SMIC technology node fabrication process, including but not limited to the 65nm

feature size, and are imported, sold, offered for sale, and/or used in this District.

                       ALLEGATIONS OF PATENT INFRINGEMENT

       99.     Plaintiff incorporates the allegations of all of the foregoing paragraphs as if fully

restated herein.

       100.    As set forth below, the Accused Products incorporate, without any license from

IFT, semiconductor devices and manufacturing process technology protected by patents owned by

IFT. IFT respectfully seeks relief from this Court for Defendants’ infringement.

                                                SMIC

       101.    SMIC and its Subsidiaries have and continue to make, have made, use, sell, offer

for sale, import, have imported, test, design, and/or market in the United States semiconductor

devices, integrated circuits, and products containing the same that infringe, or were manufactured

using processes that infringe, the Asserted Patents.

       102.    SMIC and its Subsidiaries have directly infringed, and continue to directly infringe,

the Asserted Patents under 35 U.S.C. § 271(a) and (g) by making, using, selling and/or offering to

sell, in this District and elsewhere in the United States, and/or importing into this District and

elsewhere in the United States, certain infringing semiconductor devices, integrated circuits, and

products containing the same which infringe, or were manufactured using processes that infringe,


                                                - 36 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 37 of 63




the Asserted Patents, as further described in detail in Counts I-VIII infra (collectively, “Accused

Products”).

       103.    With notice of the Asserted Patents, SMIC and its Subsidiaries have proceeded to

directly infringe by making, using, testing, designing, selling, offering to sell, and/or importing in

this District and elsewhere in the United States, semiconductor devices, integrated circuits, and

products containing the same that infringe, or were manufactured using processes that infringe, the

Asserted Patents. SMIC and its Subsidiaries have been placed on actual notice of the Asserted

Patents at least as early as December 2019, by way of a letter to SMIC dated December 19, 2019.

Additionally, the filing of the original Complaint and this First Amended Complaint also constitute

notice in accordance with 35 U.S.C. § 287.

       104.    SMIC and its Subsidiaries have also indirectly infringed, and continue to indirectly

infringe, the Asserted Patents under 35 U.S.C. § 271(b) and (c). SMIC and its Subsidiaries knew

and intended to induce the infringement of the Asserted Patents by customers and/or other third

parties. The Accused Products, and the processes of manufacture of the Accused Products, have

no substantial non-infringing use. After receiving actual notice of the Asserted Patents, SMIC and

its Subsidiaries proceeded to actively induce infringement of the Asserted Patents by inducing

customers and/or other third parties to make, use, sell, offer for sale, market, advertise, and/or

import semiconductor devices, integrated circuits, and/or products containing the same that

infringe, or were manufactured using processes that infringe, the Asserted Patents (e.g., DISH

Networks’ TV receivers, including DISH Hopper 3 and DISH’s Hopper family of DVR products,

which on information and belief contain Broadcom and Cypress integrated circuits, including

BCM43236 and CYW20705B0KWFBG, which on information and belief are manufactured




                                                - 37 -
         Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 38 of 63




according to an SMIC 65nm technology node fabrication process), as described in detail in Counts

I-VIII infra.

         105.   Additionally, SMIC and its Subsidiaries have indirectly infringed, and continue to

indirectly infringe the Asserted Patents under 35 U.S.C. § 271(c) by materially contributing to

infringement of the Asserted Patents by making, using, selling, offering for sale, advertising,

marketing, and/or importing semiconductor devices and/or integrated circuits for use in products

that infringe, or which were manufactured using processes that infringe, the Asserted Patents, and

by instructing those others to infringe the Asserted Patents, as described in detail in Counts I-VIII

infra.

         106.   The Accused Products include, but are not limited to, all SMIC semiconductor

devices, integrated circuits, and products manufactured at SMIC’s various nanometer technology

nodes including, but not limited to, Broadcom and Cypress integrated circuits, including

BCM20702, BCM20705, BCM43236, and CYW20705B0KWFBG, and any semiconductor

devices manufactured using SMIC’s 65nm and lower (e.g., 55/65nm, 40/45nm, 28nm and 14nm

FinFET) process technologies, and products containing the same. Plaintiff IFT reserves the right

to accuse any forthcoming SMIC technology not yet commercially available.

         107.   SMIC’s and its Subsidiaries’ acts of infringement have caused damage to Plaintiff.

Plaintiff is entitled to recover from SMIC and its Subsidiaries the damages incurred by Plaintiff as

a result of SMIC’s and its Subsidiaries’ wrongful acts.

                                             Broadcom

         108.   Broadcom has and continues to make, have made, use, sell, offer for sale, import,

have imported, test, design, and/or market in the United States semiconductor devices, integrated




                                               - 38 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 39 of 63




circuits, and products containing the same that infringe, or were manufactured using processes that

infringe, the Asserted Patents.

       109.    Broadcom has directly infringed, and continue to directly infringe, the Asserted

Patents under 35 U.S.C. § 271(a) and (g) by making, using, selling and/or offering to sell, in this

District and elsewhere in the United States, and/or importing into this District and elsewhere in the

United States, certain infringing semiconductor devices, integrated circuits, and products

containing the same which infringe, or were manufactured using processes that infringe, the

Asserted Patents, as further described in detail in Counts I-VIII infra (collectively, “Accused

Products”).

       110.    With notice of the Asserted Patents, Broadcom has proceeded to directly infringe

by making, using, testing, designing, selling, offering to sell, and/or importing in this District and

elsewhere in the United States, semiconductor devices, integrated circuits, and products containing

the same that infringe, or were manufactured using processes that infringe, the Asserted Patents.

Broadcom has been placed on actual notice of the Asserted Patents at least as early as December

2019, by way of a letter to Broadcom dated December 19, 2019. Additionally, the filing of this

Complaint also constitutes notice in accordance with 35 U.S.C. § 287.

       111.    Broadcom has also indirectly infringed, and continues to indirectly infringe, the

Asserted Patents under 35 U.S.C. § 271(b) and (c). Broadcom knew and intended to induce the

infringement of the Asserted Patents by its customers and/or other third parties. The Accused

Products, and the processes of manufacture of the Accused Products, have no substantial non-

infringing use. After receiving actual notice of the Asserted Patents, Broadcom proceeded to

actively induce infringement of the Asserted Patents by inducing its customers and/or other third

parties to make, use, sell, offer for sale, market, advertise, and/or import semiconductor devices,




                                                - 39 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 40 of 63




integrated circuits, and/or products containing the same that infringe, or were manufactured using

processes that infringe, the Asserted Patents (e.g., DISH Networks’ TV receivers, including DISH

Hopper 3 and DISH’s Hopper family of DVR products, which on information and belief contain

Broadcom integrated circuits, including BCM43236, which on information and belief is

manufactured according to an SMIC 65nm technology node fabrication process), as described in

detail in Counts I-VIII infra.

       112.      Additionally, Broadcom has indirectly infringed, and continues to indirectly

infringe the Asserted Patents under 35 U.S.C. § 271(c) by materially contributing to infringement

of the Asserted Patents by making, using, selling, offering for sale, advertising, marketing, and/or

importing semiconductor devices and/or integrated circuits for use in products that infringe, or

which were manufactured using processes that infringe, the Asserted Patents, and by instructing

those others to infringe the Asserted Patents, as described in detail in Counts I-VIII infra.

       113.      The Accused Products include, but are not limited to, Broadcom’s BCM20702,

BCM20705, and BCM43236 processors, and any other Broadcom product that incorporates

semiconductor devices, integrated circuits, and products manufactured at SMIC’s various

nanometer technology nodes including, but not limited to semiconductor devices manufactured

using SMIC’s 65nm and lower (e.g., 55/65nm, 40/45nm, 28nm and 14nm FinFET) process

technologies, and products containing the same. Plaintiff IFT reserves the right to accuse any

forthcoming SMIC technology not yet commercially available.

       114.      Broadcom’s acts of infringement have caused damage to Plaintiff. Plaintiff is

entitled to recover from Broadcom the damages incurred by Plaintiff as a result of Broadcom’s

wrongful acts.




                                               - 40 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 41 of 63




                                              Cypress

       115.    Cypress has and continues to make, have made, use, sell, offer for sale, import,

have imported, test, design, and/or market in the United States semiconductor devices, integrated

circuits, and products containing the same that infringe, or were manufactured using processes that

infringe, the Asserted Patents.

       116.    Cypress has directly infringed, and continues to directly infringe, the Asserted

Patents under 35 U.S.C. § 271(a) and (g) by making, using, selling and/or offering to sell, in this

District and elsewhere in the United States, and/or importing into this District and elsewhere in the

United States, certain infringing semiconductor devices, integrated circuits, and products

containing the same which infringe, or were manufactured using processes that infringe, the

Asserted Patents, as further described in detail in Counts I-VIII infra (collectively, “Accused

Products”).

       117.    With notice of the Asserted Patents, Cypress has proceeded to directly infringe by

making, using, testing, designing, selling, offering to sell, and/or importing in this District and

elsewhere in the United States, semiconductor devices, integrated circuits, and products containing

the same that infringe, or were manufactured using processes that infringe, the Asserted Patents.

Cypress has been placed on actual notice of the Asserted Patents at least as early as December

2019, by way of a letter to Cypress dated December 19, 2019. Additionally, the filing of this

Complaint also constitutes notice in accordance with 35 U.S.C. § 287.

       118.    Cypress has also indirectly infringed, and continues to indirectly infringe, the

Asserted Patents under 35 U.S.C. § 271(b) and (c). Cypress knew and intended to induce the

infringement of the Asserted Patents by its customers and/or other third parties. The Accused

Products, and the processes of manufacture of the Accused Products, have no substantial non-

infringing use. After receiving actual notice of the Asserted Patents, the Cypress proceeded to


                                               - 41 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 42 of 63




actively induce infringement of the Asserted Patents by inducing its customers and/or other third

parties to make, use, sell, offer for sale, market, advertise, and/or import semiconductor devices,

integrated circuits, and/or products containing the same that infringe, or were manufactured using

processes that infringe, the Asserted Patents (e.g., DISH Networks’ TV receivers, including DISH

Hopper 3 and DISH’s Hopper family of DVR products, which on information and belief contain

Cypress integrated circuits, including CYW20705B0KWFBG, which on information and belief

are manufactured according to an SMIC 65nm technology node fabrication process), as described

in detail in Counts I-VIII infra.

       119.    Additionally, Cypress has indirectly infringed, and continues to indirectly infringe

the Asserted Patents under 35 U.S.C. § 271(c) by materially contributing to infringement of the

Asserted Patents by making, using, selling, offering for sale, advertising, marketing, and/or

importing semiconductor devices and/or integrated circuits for use in products that infringe, or

which were manufactured using processes that infringe, the Asserted Patents, and by instructing

those others to infringe the Asserted Patents, as described in detail in Counts I-VIII infra.

       120.    The    Accused       Products   include,   but   are   not   limited   to,   Cypress’s

CYW20705B0KWFBG chip, and any other Cypress product that incorporates semiconductor

devices, integrated circuits, and products manufactured at SMIC’s various nanometer technology

nodes including, but not limited to semiconductor devices manufactured using SMIC’s 65nm and

lower (e.g., 55/65nm, 40/45nm, 28nm and 14nm FinFET) process technologies, and products

containing the same. Plaintiff IFT reserves the right to accuse any forthcoming SMIC technology

not yet commercially available.

       121.    Cypress’s acts of infringement have caused damage to Plaintiff. Plaintiff is entitled

to recover from Cypress the damages incurred by Plaintiff as a result of Cypress’s wrongful acts.




                                                - 42 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 43 of 63




                                           DISH Network

       122.    DISH Network has and continues to make, have made, use, sell, offer for sale,

import, have imported, test, design, and/or market in the United States semiconductor devices,

integrated circuits, and products containing the same that infringe, or were manufactured using

processes that infringe, the Asserted Patents.

       123.    DISH Network has directly infringed, and continues to directly infringe, the

Asserted Patents under 35 U.S.C. § 271(a) and (g) by making, using, selling and/or offering to sell,

in this District and elsewhere in the United States, and/or importing into this District and elsewhere

in the United States, certain infringing semiconductor devices, integrated circuits, and products

containing the same which infringe, or were manufactured using processes that infringe, the

Asserted Patents, as further described in detail in Counts I-VIII infra (collectively, “Accused

Products”).

       124.    With notice of the Asserted Patents, DISH Network has proceeded to directly

infringe by making, using, testing, designing, selling, offering to sell, and/or importing in this

District and elsewhere in the United States, semiconductor devices, integrated circuits, and

products containing the same that infringe, or were manufactured using processes that infringe, the

Asserted Patents. DISH Network has been placed on actual notice of the Asserted Patents at least

as early as December 2019, by way of a letter to DISH Network dated December 19, 2019.

Additionally, the filing of this Complaint also constitutes notice in accordance with 35 U.S.C. §

287.

       125.    DISH Network has also indirectly infringed, and continues to indirectly infringe,

the Asserted Patents under 35 U.S.C. § 271(b) and (c). DISH Network knew and intended to

induce the infringement of the Asserted Patents by its customers and/or other third parties. The

Accused Products, and the processes of manufacture of the Accused Products, have no substantial


                                                 - 43 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 44 of 63




non-infringing use. After receiving actual notice of the Asserted Patents, the DISH Network

proceeded to actively induce infringement of the Asserted Patents by inducing its customers and/or

other third parties to make, use, sell, offer for sale, market, advertise, and/or import semiconductor

devices, integrated circuits, and/or products containing the same that infringe, or were

manufactured using processes that infringe, the Asserted Patents (e.g., DISH Networks’ TV

receivers, including DISH Hopper 3 and DISH’s Hopper family of DVR products, which on

information and belief contain Broadcom and Cypress integrated circuits, including BCM43236

and CYW20705B0KWFBG, which on information and belief is manufactured according to an

SMIC 65nm technology node fabrication process), as described in detail in Counts I-VIII infra.

       126.    Additionally, DISH Network has indirectly infringed, and continues to indirectly

infringe the Asserted Patents under 35 U.S.C. § 271(c) by materially contributing to infringement

of the Asserted Patents by making, using, selling, offering for sale, advertising, marketing, and/or

importing semiconductor devices and/or integrated circuits for use in products that infringe, or

which were manufactured using processes that infringe, the Asserted Patents, and by instructing

those others to infringe the Asserted Patents, as described in detail in Counts I-VIII infra.

       127.    The Accused Products include, but are not limited to, DISH Networks’ wireless TV

receivers, including DISH Hopper 3 and DISH’s Hopper family of DVR products, and any other

DISH Network product that incorporates semiconductor devices, integrated circuits, and products

manufactured at SMIC’s various nanometer technology nodes including, but not limited to,

Broadcom and Cypress integrated circuits, including BCM43236 and CYW20705B0KWFBG, and

any semiconductor devices manufactured using SMIC’s 65nm and lower (e.g., 55/65nm, 40/45nm,

28nm and 14nm FinFET) process technologies, and products containing the same. Plaintiff IFT

reserves the right to accuse any forthcoming SMIC technology not yet commercially available.




                                                - 44 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 45 of 63




       128.    DISH Network’s acts of infringement have caused damage to Plaintiff. Plaintiff is

entitled to recover from DISH Network the damages incurred by Plaintiff as a result of DISH

Network’s wrongful acts.

                                           COUNT I
                         (Defendants’ Infringement of the ’122 Patent)

       129.    Plaintiff incorporates the allegations of all of the foregoing paragraphs as if fully

restated herein.

       130.    Plaintiff is the assignee and lawful owner of all right, title and interest in and to the

’122 Patent. The ’122 Patent is valid and enforceable.

       131.    Defendants have directly infringed, and continue to directly infringe, the ’122

Patent by making, using, selling, offering for sale, or importing into the United States products

that infringe the ’122 Patent including, but not limited to, semiconductor devices, integrated

circuits, and products containing the same. The accused products that infringe one or more claims

of the ’122 Patent include, but are not limited to, at least the Accused Products. Further discovery

may reveal additional infringing products and/or models.

       132.    For example, and without limitation, the Accused Products infringe claims 1-34 of

the ’122 Patent. The Accused Products fall within the scope of and include, either literally under

the doctrine of equivalents, all of the elements of the asserted claims of the ʼ122 Patent.

       133.    With respect to an exemplary device manufactured at the SMIC 65nm technology

node, used to manufacture Broadcom and Cypress integrated circuits, e.g., BCM43236 and

CYW20705B0KWFBG, incorporated into DISH Hopper 3 and DISH’s Hopper family of DVR

products, said process of manufacture results in a product covered by at least Claim 1 of the ’122

Patent. This product is exemplary and, on information and belief, many other products provided

by SMIC infringe the ’122 Patent.



                                                - 45 -
          Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 46 of 63




          134.   The Accused Products include all of the limitations of at least Claim 1 of the ’122

Patent.    Specifically, the ’122 Patent claims a transistor, comprising: (i) a semiconducting

substrate; (ii) a recessed isolation structure formed in said substrate, said isolation structure

defining a recess thereabove; (iii) a gate electrode and a gate insulation layer formed above said

substrate, a portion of said gate electrode and said gate insulation layer extending into said recess

above said recessed isolation structure; and (iv) a source region and a drain region formed in said

substrate.

          135.   The Accused Products are manufactured by, for example SMIC using its 65nm

feature size manufacturing process. SMIC’s 65nm feature size manufacturing process produces a

product that meets all of the limitations of at least Claim 1 of the ’122 Patent. For example,

integrated circuits manufactured according to SMIC’s 65nm feature size manufacturing process

comprise a silicon substrate, shallow trench isolation (STI) regions formed in said substrate that

define a recess, transistors each comprising an oxide layer formed over the substrate, a gate

electrode over the oxide layer, and a source region and a drain region formed in the substrate.

          136.   Defendants have, and continue to, indirectly infringe the ’122 Patent by actively

inducing and contributing to the infringement of the ’122 Patent by others, such as fabless

companies original equipment manufacturers, customers, resellers, and retailers who, for example,

incorporate the Accused Products which infringe the ’122 Patent into downstream products made,

sold, offered for sale, and/or imported throughout the United States, including within this District.

For example, Defendants hire permanent sales and/or marketing personnel located throughout the

United States, and in this District. On information and belief, these sales and/or marketing

activities are targeted to original equipment manufacturers, including original equipment

manufacturers based in the United States.




                                                - 46 -
          Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 47 of 63




          137.   Defendants specifically intended these others, such as original equipment

manufacturers, customers, resellers, and retailers, to infringe the ’122 Patent and knew that these

others perform acts that constituted direct infringement. For example, Defendants designed the

Accused Products such that they would each infringe the ’122 Patent if made, used, sold, offered

for sale, or imported into the United States. Defendants provided, directly or indirectly, Accused

Products to others, such as, but not limited to, customers, knowing and intending that those others

would use, sell, offer for sale, and/or import in and into the United States downstream products

that include the Accused Products, thereby directly infringing one or more claims of the ’122

Patent.

          138.   The Accused Products have no substantial non-infringing uses and are a material

part of the invention. Any manufacture, use, sale, offer for sale, or importation in or into the United

States of an Accused Product or a downstream product incorporating an Accused Product infringes

the ’122 Patent. The Accused Products are semiconductor devices and integrated circuits that

provide vital functionality to downstream products. The Accused Products cannot be used without

being incorporated into a downstream product. Thus, the Accused Products have no substantial

non-infringing uses. Moreover, because the Accused Products provide vital functionality to the

down-stream products, the Accused Products constitute a material part of the invention claimed in

the ’122 Patent.

          139.   Defendants have had knowledge of the ’122 Patent since at least as of receiving

letters dated December 19, 2019.

          140.   Defendants’ continued infringement of the ’122 Patent has damaged and will

continue to damage Plaintiff.




                                                - 47 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 48 of 63




       141.     Plaintiff is entitled to recover damages adequate to compensate it for Defendants’

infringement.

                                          COUNT II
                     (Defendants’ Willful Infringement of the ’122 Patent)

       142.     Plaintiff incorporates the allegations of all of the foregoing paragraphs as if fully

restated herein.

       143.     The Defendants have infringed and/or do willfully infringe the ’122 Patent.

       144.     The Defendants received actual notice of the ’122 Patent at least as early as

December 2019 by way of letters dated December 19, 2019. After receiving such actual notice of

the ’122 Patent, Defendants proceeded to make, use, test, sell, and/or offer to sell in this District

and elsewhere in the United States, and import into this District and elsewhere in the United States,

the Accused Products.

       145.     On information and belief, Defendants engaged in such activities despite an

objectively high likelihood that their actions constituted infringement of valid patents, including

the ’122 Patent. Defendants knew and should have known that their actions would cause direct

and indirect infringement of the ’122 Patent.

                                          COUNT III
                          (Defendants’ Infringement of the ’126 Patent)

       146.     Plaintiff incorporates the allegations of all of the foregoing paragraphs as if fully

restated herein.

       147.     Plaintiff is the assignee and lawful owner of all right, title and interest in and to the

’126 Patent. The ’126 Patent is valid and enforceable.

       148.     Defendants have directly infringed, and continue to directly infringe, the ’126

Patent by making, using, selling, offering for sale, or importing into the United States products

manufactured using processes that infringe the ’126 Patent including, but not limited to,


                                                 - 48 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 49 of 63




semiconductor devices, integrated circuits, and products containing the same. The accused

products that infringe one or more claims of the ’126 Patent include, but are not limited to, at least

the Accused Products. Further discovery may reveal additional infringing products and/or models.

       149.    For example, and without limitation, the Accused Products were manufactured

using processes that infringe claims 1-25 of the ’126 Patent. The methods used to make the

Accused Products fall within the scope of and include, either literally under the doctrine of

equivalents, all of the elements of the asserted claims of the ʼ126 Patent.

       150.    With respect to the manufacture of an exemplary device at the SMIC 65nm

technology node, used to manufacture Broadcom and Cypress integrated circuits, e.g., BCM43236

and CYW20705B0KWFBG, incorporated into DISH Hopper 3 and DISH’s Hopper family of

DVR products, said process of manufacture is covered by at least Claim 1 of the ’126 Patent. This

product is exemplary and, on information and belief, many other products provided by SMIC

infringe the ’126 Patent.

       151.    The Accused Products are manufactured by a process that includes all of the

limitations of at least Claim 1 of the ’126 Patent. Specifically, the ’126 Patent claims a method

for manufacturing a semiconductor component, comprising: (i) providing a semiconductor

material of a first conductivity type having a major surface; (ii) forming a gate structure on the

major surface, the gate structure having first and second sides and a top surface; (iii) forming first

and second spacers adjacent the first and second sides of the gate structure, respectively, the first

and second spacers comprising a first dielectric material; (iv) forming source and drain extension

regions in the semiconductor material, the source extension region aligned to the first spacer and

the drain extension region aligned to the second spacer; (v) forming third and fourth spacers

adjacent the first and second spacers, respectively, the third and fourth spacers comprising the first




                                                - 49 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 50 of 63




dielectric material; (vi) exposing portions of the first and second sides of the gate structure; and

(vii) forming source and drain regions in the semiconductor material, the source region aligned to

the third spacer and the drain region aligned to the fourth spacer.

       152.    The Accused Products are manufactured by, for example SMIC using its 65nm

feature size manufacturing process. SMIC’s 65nm feature size manufacturing process includes all

of the limitations of at least Claim 1 of the ’126 Patent. For example, SMIC’s 65nm feature size

manufacturing process provides a semiconductor material of a first conductivity type having a

major surface, a transistor on the major surface, having a gate structure with a first side, a second

side, and a top surface, “SWS 1 nitride” spacers are formed adjacent to the first and second sided

of the gate structure, source and drain extension regions formed in the semiconductor material

aligned to the first and second spacers, third and fourth spacers (SWS 3 nitride) adjacent the first

and second spacers, portions of the first and second sides of the gate structure that have been

exposed, and an SWS 3 used to define the source/drain regions.

       153.    Defendants have, and continue to, indirectly infringe the ’126 Patent by actively

inducing and contributing to the infringement of the ’126 Patent by others, such as fabless

companies original equipment manufacturers, customers, resellers, and retailers who, for example,

incorporate the Accused Products which were manufactured using processes that infringe the ’126

Patent into downstream products made, sold, offered for sale, and/or imported throughout the

United States, including within this District. For example, Defendants hire permanent sales and/or

marketing personnel located throughout the United States, and in this District. On information

and belief, these sales and/or marketing activities are targeted to original equipment manufacturers,

including original equipment manufacturers based in the United States.




                                               - 50 -
          Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 51 of 63




          154.   Defendants specifically intended these others, such as original equipment

manufacturers, customers, resellers, and retailers, to infringe the ’126 Patent and knew that these

others perform acts that constituted direct infringement. For example, Defendants designed the

Accused Products such that they would each infringe the ’126 Patent if made, used, sold, offered

for sale, or imported into the United States. Defendants provided, directly or indirectly, Accused

Products to others, such as, but not limited to, customers, knowing and intending that those others

would use, sell, offer for sale, and/or import in and into the United States downstream products

that include the Accused Products, thereby directly infringing one or more claims of the ’126

Patent.

          155.   The Accused Products have no substantial non-infringing uses and are a material

part of the invention. Any manufacture, use, sale, offer for sale, or importation in or into the United

States of an Accused Product or a downstream product incorporating an Accused Product infringes

the ’126 Patent. The Accused Products are semiconductor devices and integrated circuits that

provide vital functionality to downstream products. The Accused Products cannot be used without

being incorporated into a downstream product. Thus, the Accused Products have no substantial

non-infringing uses. Moreover, because the Accused Products provide vital functionality to the

down-stream products, the Accused Products constitute a material part of the invention claimed in

the ’126 Patent.

          156.   Defendants have had knowledge of the ’126 Patent since at least as of receiving

letters dated December 19, 2019.

          157.   Defendants’ continued infringement of the ’126 Patent has damaged and will

continue to damage Plaintiff.




                                                - 51 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 52 of 63




       158.     Plaintiff is entitled to recover damages adequate to compensate it for Defendants’

infringement.

                                          COUNT IV
                     (Defendants’ Willful Infringement of the ’126 Patent)

       159.     Plaintiff incorporates the allegations of all of the foregoing paragraphs as if fully

restated herein.

       160.     The Defendants have infringed and/or do willfully infringe the ’126 Patent.

       161.     The Defendants received actual notice of the ’126 Patent at least as early as

December 2019 by way of letters dated December 19, 2019. After receiving such actual notice of

the ’126 Patent, Defendants proceeded to make, use, test, sell, and/or offer to sell in this District

and elsewhere in the United States, and import into this District and elsewhere in the United States,

the Accused Products.

       162.     On information and belief, Defendants engaged in such activities despite an

objectively high likelihood that their actions constituted infringement of valid patents, including

the ’126 Patent. Defendants knew and should have known that their actions would cause direct

and indirect infringement of the ’126 Patent.

                                           COUNT V
                          (Defendants’ Infringement of the ’620 Patent)

       163.     Plaintiff incorporates the allegations of all of the foregoing paragraphs as if fully

restated herein.

       164.     Plaintiff is the assignee and lawful owner of all right, title and interest in and to the

’620 Patent. The ’620 Patent is valid and enforceable.

       165.     Defendants have directly infringed, and continue to directly infringe, the ’620

Patent by making, using, selling, offering for sale, or importing into the United States products

that infringe the ’620 Patent including, but not limited to, semiconductor devices, integrated


                                                 - 52 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 53 of 63




circuits, and products containing the same. The accused products that infringe one or more claims

of the ’620 Patent include, but are not limited to, at least the Accused Products. Further discovery

may reveal additional infringing products and/or models.

       166.    For example, and without limitation, the Accused Products infringe claims 7-20 of

the ’620 Patent. The Accused Products fall within the scope of and include, either literally under

the doctrine of equivalents, all of the elements of the asserted claims of the ʼ620 Patent.

       167.    With respect to the manufacture of an exemplary device at the SMIC 65nm

technology node, used to manufacture Broadcom and Cypress integrated circuits, e.g., BCM43236

and CYW20705B0KWFBG, incorporated into DISH Hopper 3 and DISH’s Hopper family of

DVR products, said process of manufacture results in a product covered by at least Claim 7 of the

’620 Patent. This product is exemplary and, on information and belief, many other products

provided by SMIC infringe the ’620 Patent.

       168.    The Accused Products include all of the limitations of at least Claim 7 of the ’620

Patent. Specifically, the ’620 Patent claims a semiconductor component having sidewall spacers,

comprising: (i) a semiconductor material having a gate structure disposed thereon, the gate

structure having a top surface and first and second sides; (ii) a first oxide layer on the first side of

the gate structure and a second oxide layer on the second side of the gate structure; (iii) a first

nitride spacer in contact with the first oxide layer and a second nitride spacer in contact with the

second oxide layer; (iv) a third nitride spacer adjacent the first nitride spacer; and (v) a fourth

nitride spacer adjacent the second nitride spacer.

       169.    The Accused Products are manufactured by, for example SMIC using its 65nm

feature size manufacturing process. SMIC’s 65nm feature size manufacturing process produces a

product with all of the limitations of at least Claim 7 of the ’620 Patent. For example, integrated




                                                 - 53 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 54 of 63




circuits manufactured according to SMIC’s 65nm feature size manufacturing process comprise

transistors having sidewall spacers, a transistor having a top surface and two sides and disposed

on a silicon substrate, a buffer oxide layer on the first side of the gate structure, another buffer

oxide layer on the second side of the gate structure, a nitride spacer in contact with the buffer oxide

layer on the first side, another nitride sidewall spacer in contact with the buffer oxide layer on the

second side, another nitride spacer adjacent to the first nitride spacer on the first side, and a fourth

nitride spacer is adjacent the second nitride spacer on the second side.

       170.    Defendants have, and continue to, indirectly infringe the ’620 Patent by actively

inducing and contributing to the infringement of the ’620 Patent by others, such as fabless

companies original equipment manufacturers, customers, resellers, and retailers who, for example,

incorporate the Accused Products which infringe the ’620 Patent into downstream products made,

sold, offered for sale, and/or imported throughout the United States, including within this District.

For example, Defendants hire permanent sales and/or marketing personnel located throughout the

United States, and in this District. On information and belief, these sales and/or marketing

activities are targeted to original equipment manufacturers, including original equipment

manufacturers based in the United States.

       171.    Defendants specifically intended these others, such as original equipment

manufacturers, customers, resellers, and retailers, to infringe the ’620 Patent and knew that these

others perform acts that constituted direct infringement. For example, Defendants designed the

Accused Products such that they would each infringe the ’620 Patent if made, used, sold, offered

for sale, or imported into the United States. Defendants provided, directly or indirectly, Accused

Products to others, such as, but not limited to, customers, knowing and intending that those others

would use, sell, offer for sale, and/or import in and into the United States downstream products




                                                 - 54 -
          Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 55 of 63




that include the Accused Products, thereby directly infringing one or more claims of the ’620

Patent.

          172.   The Accused Products have no substantial non-infringing uses and are a material

part of the invention. Any manufacture, use, sale, offer for sale, or importation in or into the United

States of an Accused Product or a downstream product incorporating an Accused Product infringes

the ’620 Patent. The Accused Products are semiconductor devices and integrated circuits that

provide vital functionality to downstream products. The Accused Products cannot be used without

being incorporated into a downstream product. Thus, the Accused Products have no substantial

non-infringing uses. Moreover, because the Accused Products provide vital functionality to the

down-stream products, the Accused Products constitute a material part of the invention claimed in

the ’620 Patent.

          173.   Defendants have had knowledge of the ’620 Patent since at least as of receiving

letters dated December 19, 2019.

          174.   Defendants’ continued infringement of the ’620 Patent has damaged and will

continue to damage Plaintiff.

          175.   Plaintiff is entitled to recover damages adequate to compensate it for Defendants’

infringement.

                                           COUNT VI
                      (Defendants’ Willful Infringement of the ’620 Patent)

          176.   Plaintiff incorporates the allegations of all of the foregoing paragraphs as if fully

restated herein.

          177.   The Defendants have infringed and/or do willfully infringe the ’620 Patent.

          178.   The Defendants received actual notice of the ’620 Patent at least as early as

December 2019 by way of letters dated December 19, 2019. After receiving such actual notice of



                                                - 55 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 56 of 63




the ’620 Patent, SMIC proceeded to make, use, test, sell, and/or offer to sell in this District and

elsewhere in the United States, and import into this District and elsewhere in the United States, the

Accused Products.

       179.    On information and belief, Defendants engaged in such activities despite an

objectively high likelihood that their actions constituted infringement of valid patents, including

the ’620 Patent. Defendants knew and should have known that their actions would cause direct

and indirect infringement of the ’620 Patent.

                                         COUNT VII
                         (Defendants’ Infringement of the ’226 Patent)

       180.    Plaintiff incorporates the allegations of all of the foregoing paragraphs as if fully

restated herein.

       181.    Plaintiff is the assignee and lawful owner of all right, title and interest in and to the

’226 Patent. The ’226 Patent is valid and enforceable.

       182.    Defendants have directly infringed, and continue to directly infringe, the ’226

Patent by making, using, selling, offering for sale, or importing into the United States products

that infringe the ’226 Patent including, but not limited to, semiconductor devices, integrated

circuits, and products containing the same. The accused products that infringe one or more claims

of the ’226 Patent include, but are not limited to, at least the Accused Products. Further discovery

may reveal additional infringing products and/or models.

       183.    For example, and without limitation, the Accused Products infringe claims 1, 2, and

6-9 of the ’226 Patent. The methods used to make the Accused Products fall within the scope of

and include, either literally under the doctrine of equivalents, all of the elements of the asserted

claims of the ʼ226 Patent.




                                                - 56 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 57 of 63




       184.    With respect to the manufacture of an exemplary device at the SMIC 65nm

technology node, used to manufacture Broadcom and Cypress integrated circuits, e.g., BCM43236

and CYW20705B0KWFBG, incorporated into DISH Hopper 3 and DISH’s Hopper family of

DVR products, said process of manufacture results in a product covered by at least Claim 1 of the

’226 Patent. This product is exemplary and, on information and belief, many other products

provided by SMIC infringe the ’226 Patent.

       185.    The Accused Products include all of the limitations of at least Claim 1 of the ’226

Patent. Specifically, the ’226 Patent claims a semiconductor device comprising: (i) a substrate;

(ii) a plurality of transistors formed on the substrate, each transistor comprising source/drain

regions and a gate electrode, having an upper and side surfaces, over the substrate with a gate

dielectric layer therebetween, the gate electrodes being separated by a gap; (iii) a conformal

stressed nitride liner over the upper and side surfaces of the gate electrodes and over the

source/drain regions; and (iv) a dielectric layer over the transistors and filling the gaps between

the gate electrodes.

       186.    The Accused Products are manufactured by, for example SMIC using its 65nm

feature size manufacturing process. SMIC’s 65nm feature size manufacturing process produces a

product with all of the limitations of at least Claim 1 of the ’226 Patent. For example, integrated

circuits manufactured according to SMIC’s 65nm feature size manufacturing process comprise a

silicon substrate, multiple transistors formed on the Si substrate with each transistor comprising

source and drain regions and a gate electrode having upper and side surfaces, also with each

transistor formed over the silicon substrate with a layer of nitride gate oxide between the gate

electrode and the silicon substrate, gate electrodes separated by a gap, an SiON liner formed over

the upper and side surfaces of the gate electrodes and over the source/drain regions, and a pre-




                                              - 57 -
          Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 58 of 63




metal dielectric layer over the SiON liners and transistors and filling the gaps between the gate

electrodes.

          187.   Defendants have, and continue to, indirectly infringe the ’226 Patent by actively

inducing and contributing to the infringement of the ’226 Patent by others, such as fabless

companies original equipment manufacturers, customers, resellers, and retailers who, for example,

incorporate the Accused Products which infringe the ’226 Patent into downstream products made,

sold, offered for sale, and/or imported throughout the United States, including within this District.

For example, Defendants hire permanent sales and/or marketing personnel located throughout the

United States, and in this District. On information and belief, these sales and/or marketing

activities are targeted to original equipment manufacturers, including original equipment

manufacturers based in the United States.

          188.   Defendants specifically intended these others, such as original equipment

manufacturers, customers, resellers, and retailers, to infringe the ’226 Patent and knew that these

others perform acts that constituted direct infringement. For example, Defendants designed the

Accused Products such that they would each infringe the ’226 Patent if made, used, sold, offered

for sale, or imported into the United States. Defendants provided, directly or indirectly, Accused

Products to others, such as, but not limited to, customers, knowing and intending that those others

would use, sell, offer for sale, and/or import in and into the United States downstream products

that include the Accused Products, thereby directly infringing one or more claims of the ’226

Patent.

          189.   The Accused Products have no substantial non-infringing uses and are a material

part of the invention. Any manufacture, use, sale, offer for sale, or importation in or into the United

States of an Accused Product or a downstream product incorporating an Accused Product infringes




                                                - 58 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 59 of 63




the ’226 Patent. The Accused Products are semiconductor devices and integrated circuits that

provide vital functionality to downstream products. The Accused Products cannot be used without

being incorporated into a downstream product. Thus, the Accused Products have no substantial

non-infringing uses. Moreover, because the Accused Products provide vital functionality to the

down-stream products, the Accused Products constitute a material part of the invention claimed in

the ’226 Patent.

       190.     Defendants have had knowledge of the ’226 Patent since at least as of receiving

letters dated December 19, 2019.

       191.     Defendants’ continued infringement of the ’226 Patent has damaged and will

continue to damage Plaintiff.

       192.     Plaintiff is entitled to recover damages adequate to compensate it for Defendants’

infringement.

                                        COUNT VIII
                     (Defendants’ Willful Infringement of the ’226 Patent)

       193.     Plaintiff incorporates the allegations of all of the foregoing paragraphs as if fully

restated herein.

       194.     The Defendants have infringed and/or do willfully infringe the ’226 Patent.

       195.     The Defendants received actual notice of the ’226 Patent at least as early as

December 2019 by way of letters dated December 19, 2019. After receiving such actual notice of

the ’226 Patent, Defendants proceeded to make, use, test, sell, and/or offer to sell in this District

and elsewhere in the United States, and import into this District and elsewhere in the United States,

the Accused Products.

       196.     On information and belief, Defendants engaged in such activities despite an

objectively high likelihood that their actions constituted infringement of valid patents, including



                                               - 59 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 60 of 63




the ’226 Patent. Defendants knew and should have known that their actions would cause direct

and indirect infringement of the ’226 Patent.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the following relief:

       a)      A judgment that the Asserted Patents are valid and enforceable;

       b)      A judgment that Defendants have infringed, directly and indirectly, either literally

               or under the Doctrine of Equivalents, one or more claims of the ’122 Patent;

       c)      A judgment that the Defendants’ infringement of the ’122 Patent was willful, and

               that the Defendants’ continued infringement of the ’122 Patent is willful;

       d)      A judgment that Defendants have infringed, directly and indirectly, either literally

               or under the Doctrine of Equivalents, one or more claims of the ’126 Patent;

       e)      A judgment that the Defendants’ infringement of the ’126 Patent was willful, and

               that the Defendants’ continued infringement of the ’126 Patent is willful;

       f)      A judgment that Defendants have infringed, directly and indirectly, either literally

               or under the Doctrine of Equivalents, one or more claims of the ’620 Patent;

       g)      A judgment that the Defendants’ infringement of the ’620 Patent was willful, and

               that the Defendants’ continued infringement of the ’620 Patent is willful;

       h)      A judgment that Defendants have infringed, directly and indirectly, either literally

               or under the Doctrine of Equivalents, one or more claims of the ’226 Patent;

       i)      A judgment that the Defendants’ infringement of the ’226 Patent was willful, and

               that the Defendants’ continued infringement of the ’226 Patent is willful;

       j)      A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

               for Defendants’ past infringement, and any continuing or future infringement of the

               Asserted Patents, including pre or post judgment interest, costs, and disbursements


                                                - 60 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 61 of 63




               as justified under 35 U.S.C. § 284 and, if necessary to adequately compensate

               Plaintiff for Defendants’ infringement, an accounting:

               i.        that Plaintiff be awarded enhanced damages by reason of the Defendants’

                         willful infringement of the ’122 Patent;

               ii.       that Plaintiff be awarded enhanced damages by reason of the Defendants’

                         willful infringement of the ’126 Patent;

               iii.      that Plaintiff be awarded enhanced damages by reason of the Defendants’

                         willful infringement of the ’620 Patent;

               iv.       that Plaintiff be awarded enhanced damages by reason of the Defendants’

                         willful infringement of the ’226 Patent;

               vi.       that this case be declared exceptional within the meaning of 35 U.S.C. §

                         285 and that Plaintiff be awarded its reasonable attorneys’ fees against the

                         Defendants incurred in prosecuting this action;

               vii.      that Plaintiff be awarded costs and expenses incurred in prosecuting this

                         action; and

       k)      A judgment that Plaintiff be awarded such further relief at law or in equity as the

               Court deems just and proper.


                                  DEMAND FOR JURY TRIAL

       Pursuant to Under Fed. R. Civ. P. 38, Plaintiff hereby demands trial by jury on all claims

and issues so triable.




                                                 - 61 -
       Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 62 of 63




Dated: April 3, 2020            Respectfully submitted,

                                /s/ Adam S. Rizk w/permission Claire A. Henry
                                Michael T. Renaud (BBO No. 629783)
                                MTRenaud@mintz.com
                                Michael J. McNamara (BBO No. 665885)
                                MMcNamara@mintz.com
                                William A. Meunier (BBO No. 677571)
                                WAMeunier@mintz.com
                                Adam S. Rizk (BBO No. 688305)
                                ARizk@mintz.com
                                Matthew A. Karambelas (BBO No. 691034)
                                MAKarambelas@mintz.com
                                MINTZ LEVIN COHN FERRIS
                                GLOVSKY AND POPEO PC
                                One Financial Center
                                Tel: (617) 542-6000
                                Fax: (617) 542-2241
                                www.mintz.com

                                Of Counsel:
                                T. John Ward, Jr.
                                Texas State Bar No. 00794818
                                E-mail: jw@wsfirm.com
                                Claire Abernathy Henry
                                Texas State Bar No. 24053063
                                Claire@wsfirm.com
                                Andrea L. Fair
                                Texas State Bar No. 24078488
                                E-mail: andrea@wsfirm.com
                                WARD, SMITH & HILL, PLLC
                                PO Box 1231
                                Longview, Texas 75606-1231
                                (903) 757-6400 (telephone)
                                (903) 757-2323 (facsimile)

                                Attorneys for Plaintiff
                                Innovative Foundry Technologies LLC




                                     - 62 -
        Case 6:19-cv-00719-ADA Document 59 Filed 04/14/20 Page 63 of 63




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on March 27, 2020, a copy of the foregoing was

served electronically, via CM/ECF, on all counsel of record who are deemed to have consented

such service under the Court’s local rules. Any other counsel of record will be served via facsimile

and certified mail, return receipt requested.

                                                /s/ Claire A. Henry
                                                Counsel for Plaintiff
                                                Innovative Foundry Technologies LLC




                                                - 63 -
